ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MARVIN S. DAVIDSON of ORANGE, who was admitted to the bar of this State in 1969, be suspended from the practice of law for conduct prejudicial to the administration of justice, in violation of RPC 8.4, and for advancing funds to a client in connection with contemplated or pending litigation, in violation of RPC 1.8(e), and good cause appearing;
*233It is ORDERED that the report of the Disciplinary Review Board is adopted and MARVIN S. DAVIDSON is hereby suspended from practice for a period of three months, effective March 1, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.